UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 13, 2012 (Exact name of registrant as specified in its charter) Connecticut 1-15052 06-1541045 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code (203) 499-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On January 13, 2012, The United Illuminating Company (“UI”), a wholly-owned subsidiary of UIL Holdings Corporation (“UIL Holdings” or the “Registrant”), entered into a revolving credit agreement with JPMorgan Chase Bank, N.A. that will expire on July 13, 2012 (the “credit facility”).The borrowing limit under the credit facility is $105 million.The credit facility permits borrowings at fluctuating interest rates and also permits borrowings for fixed periods of time specified by the borrower at fixed interest rates determined by the Eurodollar interbank market in London (LIBOR).As of January 13, 2012, there were no short-term borrowings outstanding under the new facility.A copy of the credit facility is attached hereto as Exhibit 4.1 and incorporated herein by reference.The foregoing description is qualified in its entirety by reference to the full text of the credit facility. Item 2.03 Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant The information set forth above under Item 1.01 is hereby incorporated by reference into this Item 2.03. Item 9.01 Exhibits (d) Exhibits $105,000,000 Credit Agreement, dated as of January13, 2012, among The United Illuminating Company, as Borrower, the banks named therein, as Banks, and JPMorgan Chase Bank, N.A., as Administrative Agent SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UIL HOLDINGS CORPORATION Registrant Date: 1/17/12 By /s/ Richard J. Nicholas Richard J. Nicholas Executive Vice President and Chief Financial Officer Exhibit Index Exhibit Description $105,000,000 Credit Agreement, dated as of January13, 2012, among The United Illuminating Company, as Borrower, the banks named therein, as Banks, and JPMorgan Chase Bank, N.A., as Administrative Agent
